DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 03/04/2022 amended claims 1 and 7.  Claims 1-23 are rejected on new grounds of rejections necessitated by the amendments of claims 1 and 7.

Objection/s to the Application, Drawings and Claims
The filing on 03/04/2022 appropriately amended the title; hence the objections to the title made in the last office action are withdrawn.

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-12, and 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ishigame (US 20210033829 A1) in view of Tatsuno ‘217 (US 20130070217 A1) in further view of Ono (US 20140253818 A1).
Regarding claim 1, Ishigame teaches a projection system (Fig. 2 and 6) comprising: a first optical system (12); and a second optical system including an optical element (14) and disposed at an enlargement side of the first optical system (12), wherein the first optical system (12) includes a first lens (LN11) and a second lens (LN10) disposed at a reduction side of the first lens (LN11), the optical element (14) has a first transmissive surface (14A), a reflection surface (14B) disposed at the enlargement side of the first transmissive surface (14A), and a second transmissive surface (14C) disposed at the enlargement side of the reflection surface (14B), the first lens (LN11) has aspheric surfaces at opposite sides, the second lens (LN10) has aspheric surfaces at opposite sides (Fig. 2, 6), the first lens (LN11) has a concave surface (S27) on an enlargement side of the first lens (Table 1).
Ishigame does not explicitly teach the optical element (14) has a convex shape on a part, but not all, of a side with the reflection surface.
	Tatsuno ‘217 teaches cutout unnecessary part of a lens ([0085], [0106]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Ishigam with Tatsuno ‘217 to cut out part of optical element (14) such that the optical element (14) has a convex shape on a part, but not all, of a side with the reflection surface; because it reduces weight of the whole system.
Neither Ishigame nor Tatsuno ‘217 explicitly teaches at least one of the first and second lenses (LN11 and LN10) is configured to move in an optical axis direction along a first optical axis of the first optical system (12).
Ono teaches a mechanism to move the optical elements in a projection lens in an optical axis direction along its optical axis (Fig. 12(c)).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Ishigame and Tatsuno ‘217 with Ono; because it allows misalignment correction.
Regarding claim 2, Ishigame further teaches the optical element (14) is fixed.
Regarding claim 3, the combination of Ishigame, Tatsuno ‘217 and Ono consequently results in the first and second lenses (LN11 and LN10) are both configured to move in the same direction along the optical axis direction (Fig. 12(c) of Ono).
Regarding claim 4, the combination of Ishigame, Tatsuno ‘217 and Ono consequently results in a first movement distance over which the first lens (LN11) is moved is equal to a second movement distance over which the second lens (LN10) is moved (Fig. 12(c) of Ono).
Regarding claim 6, Ishigame further teaches the first lens (LN11) is disposed in a position closest to the enlargement side in the first optical system (12), and the second lens (LN10) is disposed in a position adjacent to the first lens (LN11).
Regarding claim 7, Ishigame teaches a projection system (Fig. 2 and 6) comprising: a first optical system (12); and a second optical system including an optical element (14) and disposed at an enlargement side of the first optical system (12), wherein the first optical system (12) includes a first lens (LN11) and a second lens (LN10) disposed at a reduction side of the first lens (LN11), the optical element (14) has a first transmissive surface (14A), a reflection surface (14B) disposed at the enlargement side of the first transmissive surface (14A), and a second transmissive surface (14C) disposed at the enlargement side of the reflection surface (14B), the first lens (LN11) has a concave surface (S27) on an enlargement side of the first lens (Table 1).
Ishigame does not explicitly teach the optical element (14) has a convex shape on a part, but not all, of a side with the reflection surface.
	Tatsuno ‘217 teaches cutout unnecessary part of a lens ([0085], [0106]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Ishigam with Tatsuno ‘217 to cut out part of optical element (14) such that the optical element (14) has a convex shape on a part, but not all, of a side with the reflection surface; because it reduces weight of the whole system.
Neither Ishigame nor Tatsuno ‘217 explicitly teaches the optical element (14) is configured to move in an optical axis direction along a first optical axis of the first optical system (12).
Ono teaches a mechanism to move the optical elements in a projection lens in an optical axis direction along its optical axis (Fig. 12(c)).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Ishigame and Tatsuno ‘217 with Ono; because it allows misalignment correction.
Regarding claim 8, Ishigame further teaches the first and second lenses (LN11 and LN10) are fixed.
Regarding claim 9, the combination of Ishigame, Tatsuno ‘217 and Ono consequently results in the second lens (LN10) is configured to move in the optical axis direction, and the optical element (14) and the second lens (LN10) are configured to move in the same direction along the optical axis direction (Fig. 12(c) of Ono).
Regarding claim 10, the combination of Ishigame, Tatsuno ‘217 and Ono consequently results in the first lens (LN11) is configured to move in the optical axis direction, the optical element (14) is configured to move in a first direction along the optical axis direction, and the first lens (LN11) is configured to move in a second direction along the optical axis direction, the second direction being opposite to the first direction (Fig. 12(c) of Ono).
Regarding claim 11, the combination of Ishigame, Tatsuno ‘217 and Ono consequently results in the first and second lenses (LN11 and LN10) are configured to move in the optical axis direction, and the optical element (14) and the first and second lenses (LN11 and LN10) are configured to move in the same direction along the optical axis direction (Fig. 12(c) of Ono).
Regarding claim 12, the combination of Ishigame, Tatsuno ‘217 and Ono consequently results in a first movement distance over which the first lens (LN11) is moved is equal to a second movement distance over which the second lens (LN10) is moved (Fig. 12(c) of Ono).
Regarding claim 14, Ishigame further teaches the first lens (LN11) is disposed in a position closest to the enlargement side in the first optical system (12), and the second lens (LN10) is disposed in a position adjacent to the first lens (LN11).
Regarding claim 15, Ishigame further teaches a second optical axis (OX) of the reflection surface (14B) coincides with the first optical axis (OX; Fig. 2 and 6).
Regarding claim 16, Ishigame further teaches the first transmissive surface (14A), the reflection surface (14B), and the second transmissive surface (14C) each have a rotationally symmetric shape around the second optical axis (OX; [0044]).
Regarding claim 17, Ishigame further teaches the first transmissive surface (14A) and the reflection surface (14B) are disposed at one side of the second optical axis, and the second transmissive surface (14C) is disposed at other side of the second optical axis (OX; Fig. 2 and 6).
Regarding claim 18, Ishigame further teaches axes X, Y, and Z are three axes perpendicular to one another, an axis-X direction being a width direction of an enlargement-side image formation plane (on 10A), an axis-Y direction being an upward/downward direction of the enlargement-side image formation plane (on 10A), and an axis-Z direction (parallel to OX) being a direction perpendicular to the enlargement-side image formation plane (on 10A), a pupil that connects an upper intersection to a lower intersection inclines with respect to an imaginary vertical line that is perpendicular to the second optical axis in a plane YZ (page plane) containing the first and second optical axes and extending in the axis-Y direction, the upper intersection is an intersection where an upper peripheral light ray of an upper end light flux passing through an upper end of an effective light ray range of the second transmissive surface (14C) that is an upper end in the axis-Y direction and an upper peripheral light ray of a lower end light flux passing through a lower end of the effective light ray range that is a lower end in the axis-Y direction intersect each other in the plane YZ (page plane), and the lower intersection is an intersection where a lower peripheral light ray of the upper end light flux and a lower peripheral light ray of the lower end light flux intersect each other in the plane YZ (page plane; Fig. 2 and 6).
Regarding claim 19, Ishigame further teaches the reflection surface (14B) has a concave shape, the first transmissive surface (14A) has a convex shape protruding toward the reduction side, and the second transmissive surface (14C) has a convex shape protruding toward the enlargement side (Fig. 2 and 6).
Regarding claim 20, Ishigame further teaches at least one of the reflection surface (14B), the first transmissive surface (14A), and the second transmissive surface (14C) is an aspheric surface (Table 1).
Regarding claim 21, Ishigame further teaches an intermediate image (Im1) is formed at the reduction side of the reflection surface (14B).
Regarding claims 22 and 23, Ishigame further teaches an image formation section (10A) that forms a projection image in a reduction-side image formation plane (on 10A) of the projection system.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ishigame in view of Tatsuno ‘217, Ono and in further view of Tatsuno ‘768 (US 20120154768 A1)
Regarding claims 5 and 13, neither Ishigame, Tatsuno ‘217 nor Ono teaches a first movement distance over which the first lens (LN11) is moved is longer than a second movement distance over which the second lens (LN10) is moved.
Tatsuno ‘768 teaches a first movement distance over which the first lens (39d) is moved is longer than a second movement distance over which the second lens (39c) is moved (Fig. 20).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Ishigame, Tatsuno ‘217 and Ono with Tatsuno ‘768; because internal focus adjustment to maintain the overall length of the projection lens.

Response to Arguments
Applicant's arguments with respect to claims 1 and 7 have been considered but are found not persuasive; hence the rejection/s of all pending claims are maintained. 
Regarding claims 1 and 7, applicant/s argue,
Ishigame's Fig. 2 illustrates an optical system 12 (first optical system) and an optical element 14 (second optical system/optical element). The optical element 14 allegedly discloses the first transmissive surface (14A), the reflection surface (14B) and the second transmissive surface (14C) as defined by claims 1 and 7.
Ishigame fails to disclose "the first lens has a concave surface on an enlargement side of the first lens" as recited in claim 1 because Ishigame's lens LN11 (first lens) has a convex surface on the enlargement side (1.e., the opposite of claims 1 and 7). Ishigame also fails to disclose "the optical element has a convex shape on a part, but not all, of a side with the reflection surface” as recited in claim 1 because, in Ishigame, the entire reflection surface (14b) has a concave shape.  (Remarks; p. 10).
Examiner respectfully disagrees.  Ishigame explicitly teaches the first lens (LN11) has a concave surface (S27 having radius 149.708, Table 1) on an enlargement side of the first lens (LN11). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882